Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      05-AUG-2021
                                                      09:50 AM
                                                      Dkt. 130 ORD


                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

             EARLE A. PARTINGTON (HI Bar No. 1568),
                           Respondent.


                       ORIGINAL PROCEEDING
                     (ODC Case No. 19-0297)

                   ORDER GRANTING REINSTATEMENT
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
         Intermediate Court of Appeals Chief Judge Ginoza,
    in place of Wilson, J., recused, and Intermediate Court of
 Appeals Associate Judge Leonard, assigned by reason of vacancy)

          Upon consideration of Respondent Earle A. Partington’s

second declaration, filed August 3, 2021, seeking reinstatement

pursuant to Rule 2.17(b)(2) of the Rules of the Supreme Court of

the State of Hawai#i (RSCH) and the record in this matter,

          IT IS HEREBY ORDERED that Respondent Partington is

reinstated to the practice of law in this jurisdiction, effective

upon the filing of this order, subject to the conditions of RSCH
Rule 17(d) concerning proper registration with the Hawai#i State

Bar Association and the payment of required dues.

          DATED: Honolulu, Hawai#i, August 5, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Lisa M. Ginoza

                                    /s/ Katherine G. Leonard




                                2